Mr. Justice Clark
delivered the opinion of the court, January 4th, 1886.
In the determination of this case, we adopt the views expressed in the opinion of the learned judge of the court below. We can see nothing in the will which indicates that the word *31“heirs” was used by the testatrix in any other than its technical sense. It is clear that the doctrine of survivorship, as incident to a joint tenancy, can have no application in the case. It is equally plain that the testatrix contemplated a' full and complete testamentary disposition, to take effect at her death, upon the decease of any one of the nieces; therefore she did not intend that her interest should be held by the others, either in the right of survivorship or under the intestate laws.
She, doubtless, did intend to do just what is plainly expressed in the will, viz., to give the residuum of her estate, after payment of the special legacies, to her nieces, named, for life, with remainder to their heirs in fee, and this, under the rule referred to, is au absolute estate in the first takers. The devise to the nieces was in equal shares, and the testatrix was careful to provide that the heirs of each should inherit these shares respectively. For the reasons more fully assigned in the opinion of the court below,
The decree is affirmed.